CaSe: lilB-CV-OOO?B-SA-RP DOC #Z 52 Filed: 03/19/19 l Of 14 Page|D #Z 274

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTI-IERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JESSICA JAUCH PLAINTIFF
V. NO. l:lS-CV-75-SA-RP
CHOCTAW COUNTY and
CLOYD HALFORD, in his individual capacity DEFENDANTS
J'URY l`NSTRUCTION C-7
MEMBERS OF THE JURY:

lt is my duty and responsibility to instruct you on the law you are to apply in this case. '.l.`he
law contained in these instructions is the only law you may follow. It is your duty to follow what
l instruct you the law is, regardless of any opinion that you might have as to What the law ought to
be.

If 1 have given you the impression during the trial that I favor either party, you must
disregard that impression If I have given you the impression during the trial that I have an opinion
about the facts of this case, you must disregard that impression You are the sole judges of the facts
of this case. Other than my instructions to you on the law, you should disregard anything I may
have said or done during the trial in arriving at your verdict

You should consider all ot` the instructions about the law as a whole and regard each
instruction in light of the others, without isolating a particular statement or paragraph

The testimony of the witnesses and other exhibits introduced by the parties constitute the
evidence The statements of counsel are not evidence; they are only arguments lt is important for
you to distinguish between the arguments of counsel and the evidence on which those arguments
rest. What the lawyers say or do is not evidence You may, however, consider their arguments in

light of the evidence that has been admitted and determine whether the evidence admitted in this

CaSe: lil5-CV-OOO75-SA-RP DOC #Z 52 Filed: 03/19/19 2 Of 14 Page|D #Z 275

trial supports the arguments You must determine the facts from all the testimony that you have
heard and the other evidence submitted You are the judges of the facts, but in finding those facts,
you must apply the law as ll instruct you.

You are required by law to decide the case in a fair, impartial, and unbiased manner, based
entirely on the law and on the evidence presented to you in the courtroom You may not be
influenced by passion, prejudice_, or sympathy you might have for the plaintiff or the defendant in

arriving at your verdict

CaSe: 1215-CV-OOO75-SA-RP DOC #Z 52 Filedf 03/19/19 3 Of 14 Page|D #Z 276

IN THE UNITED STATES DISTRICT COUR'I`
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JESSICA JAUCH PLAINTIFF
V. NO. lil$-CV-75-SA-RP
CHOCTAW COUNTY and
CLOYD HALFORD, in his individual capacity DEFENDANTS

JURY INSTRUCTION C-S

The evidence you are to consider consists of the testimony of the witnesses, the documents
and other exhibits admitted into evidence, and any fair inferences and reasonable conclusions you
can draw from the facts and circumstances that have been proven.

Generally speaking, there are two types of evidence One is direct evidence, such as
testimony of an eyewitness The other is indirect or circumstantial evidence Circumstantial
evidence is evidence that proves a fact from Which you can logically conclude another fact existsl
As a general rule, the law makes no distinction between direct and circumstantial evidence, but
simply requires that you find the facts from a preponderance of all the evidence, both direct and

circumstantiall

CaSe: 1215-CV-OOO75-SA-RP DOC #Z 52 Filed: 03/19/19 4 Of 14 Page|D #Z 277

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTI-IERN DISTRICT OF MISSISSIPPI

ABERDEEN DivisioN
JESSICA JAUCH PLAINTIFF
v. No. i;is-Cv-75-sA-RP
cHocTAW coUNTY and

CLOYD HALFORD, in his individual capacity DEFENDANTS

IURY I'NSTRUCTION C-9
You alone are to determine the questions of credibility or truthfulness of the Witnesses. In
weighing the testimony of the witnesses you may consider the witness's manner and demeanor on
the witness stand, any feelings or interest in the case, or any prejudice or bias about the case, that
he or she may have, and the consistency or inconsistency of his or her testimony considered in the
light of the circumstances Has the witness been contradicted by other credible evidence? Has he
or she made statements at other times and places contrary to those made here on the witness stand?
You must give the testimony of each witness the credibility that you think it deserves
Even though a witness may be a party to the action and therefore interested in its outcome,
the testimony may be accepted if it is not contradicted by direct evidence or by any inference that
may be drawn from the evidence, if you believe the testimony
You are not to decide this case by counting the number of witnesses Wlio have testified on
the opposing sides Witness testimony is weighed; witnesses are not counted The test is not the
relative number of witnesses but the relative convincing force of the evidence The testimony of
a single witness is sufficient to prove any fact, even if a greater number of witnesses testified to

the contrary, if alter considering all of the other evidence, you believe that witness

CaSe: 1215-CV-OOO75-SA-RP DOC #Z 52 Filed: 03/19/19 5 Of 14 Page|D #Z 278

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTI-[ERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JESSICA JAUCH PLAINTIFF
V. NO. 1:15-CV-75-SA-RP
CHOCTAW COUNTY and
CLOYD HALFORD, in his individual capacity DEFENDANTS

JURY INSTRUCTION C-5
A “stipulation" is an agreement When there is no dispute about certain facts, the attorneys
may agree or “stipulate” to those facts You must accept a stipulated fact as evidence and treat that

fact as having been proven here in court

CaSe: 1215-CV-OOO75-SA-RP DOC #Z 52 Filed: 03/19/19 6 Of 14 Page|D #Z 279

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSIS SIPPI

ABERDEEN DIVISION
JESSICA JAUCH PLAINTIFF
V. NO. 1:15-CV-75-SA-RP
CHOCTAW COUNTY and
CLOYD HALFORD, in his individual capacity DEFENDANTS

IURY INSTRUCTION C-6
You are required to evaluate the testimony of a law-enforcement officer as you would the
testimony of any other witness No special weight may be given to his or her testimony because

he or she is a law enforcement officer

CaSe: 1215-CV-OOO75-SA-RP DOC #Z 52 Filed: 03/19/19 7 Of 14 Page|D #Z 280

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JESSICA JAUCH PLAINTIFF
V. NO. lil$-CV-75-SA-RP
CHOCTAW COUNTY and
CLOYD HALFORD, in his individual capacity DEFENDANTS

JURY INSTRUCTION C-ll

The Court has found that Defendants Choctaw County and Cloyd Halt`ord are liable to
PIaintiffJeSsica lauch_ You must now determine an amount that is fair compensation for all of
P|aintiff Jessica Jauch's damages These damages are called compensatory damages The purpose
of compensatory damages is to make Plaintifflessica Jauch whole-that is, to compensate
Plaintiff Jessica Jauch for the damage that she has suffered Compensatory damages are not limited
to expenses that Plaintiffjessica Jauch may have incurred because of her injuryl Piaintiff.lessica
Jaucli is entitled to compensatory damages for the physical injury, pain and suffering, and mental
anguish that she has suffered because of Defendant Choctaw County and Cloyd Halford"s
wrongful conduct

You may award compensatory damages only for injuries that Plaintiff]essica Jauch proves
were proximately caused by Defendant Choctaw County and Defendant C loyd hall"ord's alleged-iii
wrongiiil conduct The damages that you award must be fair compensation for all of
Plaintiff Jessica Jauch's damages, no more and no less Damages are not allowed as a punishment
and cannot be imposed or increased to penalize Defendants. You should not award compensatory

damages for speculative injuries but only for those injuries that Plaintiff Jessica Jaucli has actually

suffered or that Plaintiff lessica Jauch is reasonably likely to suffer in the future

CaSe: 1215-CV-OOO75-SA-RP DOC #Z 52 Filed: 03/19/19 8 Of 14 Page|D #Z 281

_f

]n awarding compensatory damages, you should be guided by dispassionate common
sense Computing damages may be difficult, but you must not let that difficulty lead you to engage
in arbitrary guesswork. On the other hand_, the law does not require that Plaintiff Jessica J`auch
prove the amount of her losses with mathematical precision, but only with as much definiteness
and accuracy as the circumstances permit

You must use sound discretion in fixing an award of damages, drawing reasonable

inferences where you find them appropriate from the facts and circumstances in evidence

CaSe: 1215-CV-OOO75-SA-RP DOC #Z 52 Filed: 03/19/19 9 Of 14 Page|D #Z 282

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JESSICA JAUCH PLAINTIFF
V. ' NO. 1:15-CV-75-SA-RP
CHOCTAW COUNTY and
CLOYD HALFORD, in his individual capacity DEFENDANTS

JURY iNSTRUcT`ioN c-13

To recover compensatory damages for mental and emotional distress, PlaintiffJessica
Jauch must prove that she has suffered a specific discernable injury with credible evidence Hurt
feelings, anger, and frustration are part of life and are not the types of harm that could support a
mental-anguish award Evidence of mental anguish need not be corroborated by doctors,
psychologists, or other witnesses, but Plaintiff Jessica Jauch must support her claims with
competent evidence of the nature, extent, and duration of the harin. Damages for mental or
emotional distress must be based on the evidence at trial. They may not be based on speculation

or sympathy

CaSe: 1215-CV-OOO75-SA-RP DOC #Z 52 Filed: 03/19/19 10 Of 14 Page|D #Z 283

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JESSICA JAUCH PLAINTIFF
V. NO. l:lS-CV-'!S-SA-RP
CHOCTAW COUNTY and
CLOYD HALFORD, in his individual capacity _ DEFENDANTS

JURY INSTRUCTION C-lO

Choctaw County’s relevant policymaker instituted a policy whereby certain arrestees were
indefinitely detained without access to courts or the benefit of basic constitutional rights This
unconstitutional policy was “the moving force” behind Jauch’s constitutional injury.
Plaintiff Jessica J'auch has proved this claim against Choctaw County by a preponderance of the
evidence, you must now determine the damages to which Plaintiff Jessica Jauch is entitled for this
claim.

Plaintiff` Jessica Jauch has also proved her claim against Sheriff Cloyd Halford by a
preponderance of the evidence, that he detained her indefinitely in violation of her Fourteenth
Amendment right to due process You must now determine the damages to which she is entitled

for this separate claim.

CaSe: 1215-CV-OOO75-SA-RP DOC #Z 52 Filed: 03/19/19 11 Of 14 Page|D #Z 284

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISS]_`PPI

ABERDEEN DIVISION
JESSICA JAUCH PLAINTIFF
V. NO. l:lS-CV-75-SA-RP
CHOCTAW COUNTY and
CLOYD HALFORD, in his individual capacity DEFENDANTS

JURY INSTRUCTION C-12
You may award damages for any bodily injury that Plaintiff Jessica Jauch sustained and
any pain and suffering that Plaintiff Jessica J`auch experienced in the past as a result of the bodily
injury. No evidence of the value of intangible things, such as mental or physical pain and suffering
has been or need be introduced You are not trying to determine value, but an amount that will
fairly compensate Plaintiff Jessica Jauch for the damages she has suffered There is no exact
standard for fixing the compensation to be awarded for these elements of damage Any award that

you make must be fair in the light of the evidence

CaSe: 1215-CV-OOO75-SA-RP DOC #Z 52 Filed: 03/19/19 12 Of 14 Page|D #Z 285

I`N THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JESSICA JAUCH PLAINTIFF
V. NO. 1:15-CV-75-SA-RP
CHOCTAW COUNTY and
CLOYD HALFORD, in his individual capacity DEFENDANTS

JURY INSTRUCTION C-l9

ilf you return a verdict for Plaintiff Jessica Jauch, but J`auch has failed to prove
compensatory damages then you must award nominal damages of $l .00.

A person whose federal rights were violated is entitled to a recognition of that violation,
even if she suffered no actual injury. Nominal damages (of $l .00) are designed to acknowledge
the deprivation of a federal right, even where no actual injury occurred

However, if you find actual injury, you must award compensatory damages (as l instructed

you), rather than nominal damages

CaSe: 1215-CV-OOO75-SA-RP DOC #Z 52 Filed: 03/19/19 13 Of 14 Page|D #Z 286

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JESSICA JAUCH PLA.INTIFF
V. NO. 1:15-CV-75-SA-RP
CHOCTAW COUNTY and
CLOYD HALFORD, in his individual capacity DEFENDAN'I`S

J'URY INSTRUCTION C-17

It is now your duty to deliberate and to consult with one another in an effort to reach a
verdict Each of you must decide the case for yourself, but only after an impartial consideration of
the evidence with your fellow jurors During your deliberations do not hesitate to re-examine your
own opinions and change your mind if you are convinced that you were wrong But do not give
up on your honest beliefs because the other jurors think differently, or just to finish the case
Remember at all times, you are the judges of the facts

When you go into the jury room to deliberate you may take with you a copy ofthis charge,
the exhibits that l have admitted into evidence, and your notes You must select a jury foreperson
to guide you in your deliberations and to speak for you here in the courtroom

Your verdict must be unanimous Afrer you have reached a unanimous verdict, your jury
foreperson must fill out the answers to the written questions on the verdict form and sign and date
it. After you have concluded your service and I have discharged the jury, you are not required to
talk with anyone about the case

If you need to communicate with me during your deliberations, the jury foreperson should
write the inquiry and give it to the court security officer. After consulting with the attorneys, l will
respond either in writing or by meeting with you in the courtroom Keep in mind, however, that

you must never disclose to anyone, not even to me, your numerical division on any question

/

",_<~’1`/ Case: 1:15-0v-00075-sA-RP DOC #: 52 Filed: 03/19/19 14 of 14 Pagelo #: 287

.<:‘ __ y

You may now proceed to the jury room to begin your deliberations

